UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6009


DEWAYNE BAKER,

                   Plaintiff - Appellant,

             v.

IVAN T. GILMORE, Warden; A. HICKS, Assistant Warden; K. H. TUCKER,
Institutional Ombudsman; MARTIN T. BRYANT, Major; S. L. STULL,
Correctional Officer; S. P. NEARY, Correctional Officer; J. A. ALAS-
HENRIQUEZ, Correctional Officer; E. EMBREY, Correctional Officer;
BARBARA JENKINS, Correctional Officer; JOSUE HUERTAS, Correctional
Officer; H. JERNIGAN, Correctional Officer; WASHINGTON, Correctional
Officer; A. KENNEY, Correctional Officer; K. STIDHAM, Correctional Officer; M.
L. OLIVA, Correctional Officer; E. D. SALES, Institutional Property Officer; N.
JOHNSON, Correctional Officer; T. L. POLLARD; GHASHEMPOUR, Special
Housing Unit-Officer days; RALLS, Correctional Officer; MITCHELL,
Correctional Officer (C. Mitchell's husband); HYLTON, Correctional Officer;
SHIFLETT, Transportation Officer; ROBERTSON, Transportation Officer; JANE
DOE; R. GALLAGER, Lieutenant; B. BARBARA, Lieutenant; H. C. NIBBLINS,
Lieutenant; M. S. MILLER, Lieutenant; S. W. ROGERS, Lieutenant; E. M.
MARTIN, Lieutenant; P. E. HARRIS, Lieutenant; E. J. MULLINS, Alternate
Hearings Officer; M. W. BRICE; JANE DOE, Lieutenant; STETVEN A. JONES,
Captain; B. J. SETTLE, Captain; P. E. HIBBS, Captain; C. A. WARD, Captain;
DOUGLAS GOURDINE, Institutional Program Manager; A. B. LONG, Unit
Manager; LAWRENCE JONES, Unit Manager; DENISE HILLIAN, Unit Manager;
SOWELL, Counselor; KIM SOUTTER, Americans with Disabilities Act
Coordinator; C. LAWSON, Operation PST; S. COOPER, Law Librarian; DALE
MORENO, Medical Contractor Mediko employee; DR. GUJRAL, Medical
Contractor Mediko employee; P. TATRO, Health Services Authority; C.
MITCHELL, Clerical; A. M. COLE, Clerical; BENTLEY, LPN; JEFFERIES, LPN;
WARREN, RN; WYLES, RN; D. CONGER, LPN; BALDWIN, LPN; BAILEY,
LPN; JOHN DOE, Medical Contractor Mediko employee; JANE DOE, Medical
Contractor Mediko employee; J. MOUBRAY, Accounting Employee; JULIA
FABIAN, Special Housing Unit Counselor; GEORGE HINKLE, Regional
Operations Chief of the Central Region; T. L. CRICKENBERGER; SERGEANT R.
A. LEWIS; SERGEANT DEAN WALLER; SERGEANT SACRA; J. L. MULLINS;
SERGEANT BIRDSALL; SERGEANT T. J. BUTLER; SERGEANT GILLIES;
SERGEANT T. H. WILLIAMSON; SERGEANT JOHN DOE; SERGEANT JANE
DOE; LIEUTENANT JOHN DOE; DR. MAYER, Director of Nursing,

                    Defendants - Appellees,

             and

COFFEEWOOD CORRECTIONAL CENTER; T. HARVEY, Regional
Ombudsman Central Region; MARCUS M. HODGES, Regional Administrator
Central Region; KAREN STAPLETON; ERMA LOCUST, Ombudsman Manager;
GAIL R. JONES, Central Classification Services Reviewer; HAROLD CLARKE,
Director; SERGEANT INSTITUTIONAL INVESTIGATOR,

                    Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:18-cv-00382-TTC-RSB)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeWayne Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      DeWayne Baker appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint without prejudice for failure to comply with the court’s order directing him to

file a second amended complaint. See Fed. R. Civ. P. 41(b). We review a district court’s

dismissal under Rule 41(b) for abuse of discretion. Simpson v. Welch, 900 F.2d 33, 35-36

(4th Cir. 1990). We have reviewed the record and find no abuse of discretion. Baker v.

Gilmore, No. 7:18-cv-00382-TTC-RSB (W.D. Va. Nov. 30, 2020). Accordingly, we

affirm. We deny Baker’s motions to show cause for an injunction and a temporary

restraining order and to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3